Citation Nr: 0820985	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral bunion and 
foot condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1991 to January 
1992, with additional service in the Army Reserves until June 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO denied 
the veteran's claim for service connection for a bilateral 
bunion and foot condition..  The veteran filed a notice of 
disagreement (NOD) in January 2005.  A statement of the case 
(SOC) was issued in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required. 


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claim on appeal  is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Regarding the veteran's Army Reserve service, the applicable 
legal authority permits service connection only for a 
disability resulting from a disease or injury incurred in or 
aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (23), (24); 38 C.F.R. §  3.6.

As reflected in the December 2005 NOD, the veteran claims to 
have developed a bilateral bunion and foot condition during 
service.  The Board observes that the report of the veteran's 
March 1991 Reserve enlistment examination notes pes planus 
and an unusually long big toe .  However, service medical 
records from the veteran's active and reserve duty are devoid 
of any notation as to any complaints, findings, or diagnosis 
of any  bunion and foot disability .  The Board also notes  
that the report of a May 1996 medical examination reflects 
contains a normal evaluation of the feet. While there is a 
May 1999 diagnosis by Dr. Cory A. Negri, the date of this 
diagnosis was after the veteran's period of active duty 
service, and fails to correspond with any active duty or 
reserve dates provided in the Chronological Statement of 
Retirement Points ARPC Form 249-2-E.

More recent medical records document current bilateral  
bunion and foot disabilities   An April 2004 record of 
treatment by Dr. Diaz reflects diagnoses  of  hallux abducto 
valgus, bilaterally and hammertoes two through four 
bilaterally. A later July 2004 recorrd reflects an  
assessment of status post bunionectomy and arthroplasty.  
These records also include comments suggesting a possible 
relationship between current disability and service.  In both 
the April 2004 and July 2004 treatment records Dr. Diaz 
opined that the veteran's bunion, hallux valgus, and 
hammertoe deformity possibly could have started from military 
boots, amd Dr. Diaz' s July 2004 treatment record also 
includes the comment hat military service "possibly could 
have" caused the veteran's current disability.  This 
constitutes evidence that the veteran's current disability 
may be associated with service.  In the July 2004 record, Dr. 
Diaz indicated that he reviewed the veteran's medical 
records.  However, it is not clear whether the medical 
records reviewed were the current treatment records or 
records from the entire claims file.  

While the above-mentioned treatment records suggest that the 
veteran has a current bilateral foot disability related to 
service, the terminology used by Dr. Diaz is equivalent to 
"may or may not," and is an insufficient basis for an award 
of service connection.  Winsett v. West, 11 Vet. App. 420, 
424 (1998).  Thus, the Board finds that a medical opinion-
based on full consideration of the record and supported by 
stated rationale-that addresses  the medical relationship, 
if any, between current bilateral bunion and foot disability 
and service, is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002).; 38 C.F.R. 
§ 3.159 (2007).. 
 
Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate  physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as fhe 
original claim will be considered on the basis of the current 
record.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.
 
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for bunion and foot condition, 
bilateral feet.  The RO should explain 
the type of evidence that is her ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 
 
4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically indicate 
whether the veteran has current  
bilateral  bunion and foot 
disability(ies)..  Then, with respect to 
each such diagnosed disability, examiner 
should provide an opinion, consistent 
with sound medical principles, as whether 
it is at least as likely as not (i.e., 
there is a 50 percent chance or greater  
probability) that the disability is the 
result of result of disease or injury 
during active service or a period of 
ACDUTRA, or to injury during a period of  
INACDUTRA in the Army Reserve.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the April and June 2004 opinions 
by Dr. Diaz.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



